Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 102-120, 122-126, 128, 129 and 134 are currently pending. Claims 102-113, 118-120 and 128 have been amended by Applicants’ amendment filed 06-22-2021. Claim 121 has been canceled by Applicants’ amendment filed 06-22-2021. No claims have been added by Applicants’ amendment filed 06-22-2021. 

Applicant's election of Group I without traverse, claims 102-121 and 128 (claim 121, now canceled), directed to a method of preparing a plurality of oligonucleotides; and the election of Species as follows:
Species (A): wherein the species error reduction utilizes a mismatch endonuclease (claim 109),
Species (B): wherein the species of the method of claim 102 further comprises activating and deactivating a set of electrodes (claim 116),
Species (C): not elected due to Applicants’ amendment of claim 121 to depend from claim 120, in the reply filed on December 14, 2020 was previously acknowledged.  

Claims 122-126, 129 and 134 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 106-108 and 113-119 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking 

The restriction requirement was deemed proper and was made FINAL.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 102-105, 109-112, 120 and 128 are under consideration to which the following grounds of rejection are applicable. 

Terminal Disclaimers
Applicants filing of an electronic terminal disclaimer to obviate a non-statutory double patenting rejection over US Patent No. 9422600, filed on June 22, 2021 is acknowledged. 

Priority
The present application filed December 21, 2018 is a DIV of US Patent Application No. 13/505,646, filed May 2, 2012 (now US Patent No 10207240), which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2010/055298, filed on November 3, 2010, which claims the benefit of US Provisional Patent Application 61/264,641, filed on November 25, 2009; and US Provisional Patent Application 61/257,591, filed November 3, 2009.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed June 22, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Specification Objections
The objection to the disclosure is withdrawn due to Applicants’ amendment to the Specification to recite the status of US Patent Application No. 13/505,646 (now US Patent No. 10207240).

Double Patenting
The provisional rejection of claims 102-105, 109-112, 120 and 128 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-21 of U.S. Patent No. 9422600 due to Applicants’ filing of a terminal disclaimer on June 22, 2021.


Maintained Objections/Rejections
Claim Interpretation: the term “template-dependent synthesis” such as recited in claim 102 is interpreted to refer to any synthetic reaction that depends upon a template in any way such as, for example, wherein the chain extension requires a template-dependent polymerase, requires oligonucleotides that have a functional group that is capable of undergoing chain extension, requires reagents or conditions specific for chain extension, the first feature comprises a compatible monomer, etc.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 102-105, 109-112, 120 and 128 is maintained under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 102 is maintained as being indefinite for the recitation of the term “conditions promoting error reduction” in line 16 because it is unclear as to what conditions are encompasses such that they promote error reduction; as well as, what kind of error is being referred to, and whether the term refers to heating, cooling, adding a reagent, using an enzyme, using a particular enzyme, conducting the reaction under nitrogen, using an analysis algorithm, etc. in order to provide fewer base errors, to provide fewer alignment errors, to decrease the side-products formed, to increase yield, or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.

The rejection of claims 111 and 112 is maintained as being indefinite for the recitation of the term “mismatch endonuclease” such as recited in claim 111, line 1 because instant claims 111 and 112 depend from instant claim 110, which recites that the mismatch endonuclease is a CEL 1 or a surveyor endonuclease. Thus, instant claims 111 and 112 recite a broad range or limitation and a narrow range or limitation in the same claim because the term “mismatch endonuclease cleaves heteroduplexes” such as recited in dependent claim 111 encompasses endonucleases other than a CEL I or a surveyor endonuclease as recited in instant claim 110 (e.g., T4 endonuclease VII, T7E1, etc.), such that claims 111 and 112 are improper dependent claims and, thus, the metes and bounds of the claim cannot be determined.
Claim 128 is indefinite for the recitation of the term “the at least one plurality of oligonucleotides” in lines 1-2. There is insufficient antecedent basis for the term “the at least one plurality of oligonucleotides”  because claim 102, lines 4-5 recite the term “a plurality of surface-bound single-stranded oligonucleotides”, while lines 13-14 recite homonduplex oligonucleotides and heterodulplex oligonucleotides”, such that it is unclear as to what plurality the term “the at least one plurality of oligonucleotides” refers.
	Claims 103, 104, 109, 110 and 120 are indefinite insofar as they ultimately depend from claim 102.

Response to Arguments
Applicant’s arguments filed June 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant asserts that “conditions promoting error reduction” is a term of art in the field that includes using error-correction enzymes or denaturation-based .
Regarding (a), MPEP 2111 states that “[D]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard. As noted in MPEP 2111.01(I), under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification, such that the plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention; and that the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms (underline added). The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Moreover, MPEP 2111.01(IV)(B) states that Applicant can rebut the presumption of plain meaning by clearly disavowing the full scope of the claim term in the specification. Disavowal, or disclaimer of claim scope, is only considered when it is clear and unmistakable. See SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341, 58 USPQ2d 1059, 1063 (Fed.Cir.2001). Regarding Applicant’s assertion that “conditions promoting error reduction” is a term of art in the field that includes using error-correction enzymes or denaturation-based techniques, the Examiner disagrees. As an initial matter, it is noted that the instant Specification does not provide a definition for (or a list of) “conditions promoting error reduction”. Moreover, paragraph [0014] of the instant Specification as pointed to by Applicant recites:
“Error reduction may be an error filtration process or an error neutralization process. In some embodiments, the error reduction utilizes a mismatch endonuclease such as a CELL or a Surveyor endonuclease to cleave heteroduplexes. In some embodiments, the droplet is moved to the selected feature by activating or deactivating a selected set of electrodes. In some embodiments, the two supports are arranged together relative to each other by a distance sufficient to define a space in some embodiments, the error containing duplexes are exposed with a mismatch endonuclease that permit cleavage of oligonucleotide duplexes having at least one mismatch and the cleaved duplexes are removed. In some embodiments...” (paragraph [0014], lines 16-29.

Thus, the instant Specification provides different embodiments of “conditions promoting error reduction”, such that “error reduction” is open-ended to encompass a variety of conditions (e.g., heat, sunlight, air, addition of a solvent or reagent, use of a computer algorithm, use of a particular analysis platform, etc.). Thus, one of skill in the art would not be appraised of the type of error reduction and/or the breadth of “conditions promoting error reduction” that are encompassed by the instant claim language and, thus, the metes and bounds of the claim cannot be determined. 

Claim Rejections - 35 USC § 112 – 4th paragraph
The rejection of claims 111 and 112 is maintained under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 111 recites; “the method of claim 110 wherein the mismatch endonuclease cleaves heteroduplexes”. Claim 112 recites; “the method of claim 110 further comprising the steps of: exposing the error-containing duplexes with a mismatch endonuclease”. However, claim 110 from which claims 111 and 112 ultimately depend recites; “wherein the mismatch endonuclease is a CEL 1 or a surveyor endonuclease”; wherein other endonucleases besides CEL 1 and/or surveyor endonucleases cleave heteroduplexes, and act as mismatch endonucleases, such that claims 111 and 112 are improper dependent claims and do not further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejection of claims 102-105, 109-112, 120 and 128 is maintained under 35 U.S.C. 102(b) as being anticipated by Gascoyne et al. (US Patent Application Publication No. 20030171325, published September 11, 2003) as evidenced by Kozlowski et al. (Nucleic Acids Research, 2001, 29(14), 1-13); and Zoller et al. (Biorad Laboratories, 2015, 1-2).
claims 102-105, 109-112, 120 and 128, Gascoyne et al. teach method for solid-phase oligonucleotide synthesis and forming long polynucleotides including synthesizing a sense oligonucleotide; synthesizing an anti-sense oligonucleotides, annealing the sense and anti-sense oligonucleotides to form double-stranded DNA (dsDNA), capping the ends of the dsDNA, cleaving the dsDNA, wherein cleavage occurs at or near a Watson-Crick base pair mismatch; and digesting uncapped dsDNA; and synthesizing a first proofread dsDNA; synthesizing a second proofread dsDNA; and ligating the first and second proofread dsDNA to form a long polynucleotide (Abstract). Gascoyne et al. teach solid-phase synthesis of polypeptides, wherein an initial nucleotide is attached to a suitable solid support material, and the use of DNA synthesizers that automatically sequentially add activated monomers to a growing chain that is linked to an insoluble support (interpreted as providing a first support comprising discrete features; and a plurality of single-stranded oligonucleotides having a predefined sequence; synthesizing a plurality of oligonucleotides; template-dependent synthesis; and subjecting to a chain extension reaction, claim 102a, 102c and 102d) (paragraphs [0028]). Gascoyne et al. teach that synthesis of a specific oligonucleotide can be done using a programmed series of reagent additions to accomplish the extension (interpreted as chain extension), with washing and deprotection steps as the product is extended; and that the ability to move droplets along arbitrarily chosen and crossing paths on a two-dimensional reaction surface eliminates the need for tubes and vials required in microfluidic adaptations of conventional channel-based fluidic designs (interpreted as moving droplets), wherein the use of dielectrophoresis (ECP) based programmable fluidic processor (PRP) allows for reconfigurable, channel-less fluid handling, enabling programmed, multiplexed and/or parallel microfluidic protocols to be executed, wherein a PFP can include an electrode array whose individual elements can be addressed with different electrical signals to generate dielectrophoretic or other manipulation forces that trap, repel, transport, or perform other manipulations upon packets of material (interpreted as synthesizing by chain extension; at least one droplet on a first feature; and a second support comprising an array of electrodes; moving the droplet by activating and deactivating the electrodes; same support; and arranged relative to one another, claims 102b-d and 103-105) (paragraphs [0029], lines 1-15; and [0104], lines 1-3). Gascoyne et al. that a fluid packet or particle can refer to a droplet or bubble of a liquid or gas, wherein the fluid packet or particle can refer to a droplet of water, aqueous solution suspended in oil (interpreted as an emulsion, claim 128) (paragraph [0020], lines 6-13). Gascoyne et al. teach that the term “primer” encompasses any nucleic acid that is capable of priming the synthesis of a nascent nucleic acid in a template-dependent process, wherein primers are typically oligonucleotides that can be provided as double-stranded or single-stranded form (interpreted as template-dependent synthesis; and generating double stranded products of chain extension, claim 102d) (paragraph [0129], lines 6-13). Gascoyne et al. teach that a number of template-dependent processes are available to amplify the marker sequences present in a given template sample including polymerase chain reaction (PCR), ligase chain reaction (LCR), repair chain reaction (RCE), and transcription-based amplification systems (interpreted as chain extension; template-dependent synthesis; and generating double-stranded products, claim 102d) (paragraphs [0131]; and [0132], lines 1-10). Gascoyne et al. teach that one example of a chemical cleavage mismatch (CCM) is described by the following steps: (i) PCR of normal DNA (interpreted as wild-type DNA) with two fluorescent primers and mutant DNA (interpreted as mutant DNA) with two biotinylated primers or fluorescent nucleotides and mutant DNA with fluorescent nucleotide and two biotinylated primers; (ii) denature and anneal PCR products in annealing buffer (interpreted as mutant and wild-type DNA in the same PCR reaction; denaturing and annealing; template-dependent synthesis;  generating homonduplex and heteroduplex oligonucleotides; and chain extension to generate double-stranded products); (iii) add streptavidin-magnetic beads and hydroxylamine or potassium permanganate to product; (iv) incubate for 2 hours; (v) remove supernatant and re-suspend bead; (vi) incubate at 90oC; and (vii) snap chill and load on a denaturing gel (interpreted as denaturing and annealing; template-dependent synthesis; mutant and wild-type DNA in the same PCR reaction; generating homonduplex and heteroduplex oligonucleotides; chain extension to generate double-stranded products; and exposing to condition promoting error reduction, claim 102) (paragraph [0057]); wherein it is known that PCR-amplified DNA fragments are denatured and re-annealed to give a mixture of four duplexes, two homoduplexes and two heteroduplexes in the heterozygote sample as evidenced by Kozlowski et al.; and wherein heteroduplex molecules have a mismatch in the double strand, causing a distortion in its usual confirmation, such that heteroduplexes are generated during polymerase chain reaction (PCR) of Zoller et al. (pg. 1, col 1; first full paragraph, lines 5-13; and pg. 2, col 1, first full paragraph). Gascoyne et al. teach that after independently synthesizing short complementary oligos, the antisense sequence can be cleaved from the bead support and annealed with the sense sequence which is still attached to beads to provide dsDNA, wherein chemical cleavage of mismatch (CCM) chemistry or enzymatic cleavage of mismatch (ECM) methods can be used to cleave error-containing DNA (interpreted as exposing and removing error-containing duplexes, and template-dependent synthesis), rendering it susceptible to enzymatic digestion by appropriate nuclease, such that the only remaining errors in the DNA will result from fortuitous compensatory errors that maintain Watson-Crick base pairing in the complementary strands; and that since the optimized step-wise fidelity for single-strand phosphoramidite synthesis is  0.985, the step-wise probability of such compensatory errors in aired complementary strands is about 1 error per 18,000 (interpreted as denaturation and annealing to form duplex oligonucleotides; exposing the duplex to conditions promoting error reduction; template-dependent synthesis; mismatch endonucleases; and exposing and removing error-containing duplexes, claims 102e, 102f, 109 and 112) (paragraph [0082]). Gascoyne et al. teach that developments in the understanding of enzymatic mismatch recognition process has improved the sensitivity and specificity of the methods, and several enzymatic methods such as those as described by Tayler et al. can be used in error detection (paragraph [0062]). Gascoyne et al. teach that the DNA endonucleases can include T4 endonuclease V, and that a plant endonuclease CEL I with similar activity has been described (interpreted as mismatch endonuclease; CEL I and cleaves heteroduplexes, claims 109-112) (paragraphs [0063]; and [0065]). Gascoyne et al. teach that uracil glycosylase and photo-activated guanine modification reagent have been used to develop a cleavage method that produces T or G sequencing tracks, such that DNA synthesis by PCR requires the incorporation of a proportion of uracil bases in place of thymines, wherein these can be removed by uracil glycosylase and the abasic site is then cleaved by heat or enzymatic treatment (interpreted as selectively heating one or more discrete features, claim 120) (paragraph [0079]). Gascoyne et al. teach two ionization/desorption techniques including electrospray/ionspray (ES) mass spectrometry and matrix-assisted laser desorption/ionization (MALDI) as mass analyzers (interpreted as heating one or more discrete features) (paragraphs [0145]-[0146]).
Gascoyne et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed June 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Gascoyne fails to teach denaturation and annealing od double stranded product of chain extension to form homoduplexes and heteroduplexes as claimed (Applicant Remarks, pg. 13, last full paragraph).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Regarding Applicant’s assertion that Gascoyne fails to teach denaturation and annealing of double stranded product of chain extension to form homoduplexes and heteroduplexes as claimed, the Examiner disagrees. Gascoyne et al. teach (in part) that one example of a chemical cleavage mismatch (CCM) is described by the following steps: (i) PCR of normal DNA (interpreted as wild-type DNA) with two fluorescent primers (interpreted as primers) and mutant DNA with two biotinylated primers (interpreted as primers), or fluorescent nucleotides and mutant DNA with fluorescent nucleotide and two biotinylated primers (interpreted as primers); (ii) denature and anneal PCR products in annealing buffer (interpreted as mutant and wild-type DNA in the same PCR reaction; template-dependent synthesis; at least one round of denaturing and annealing; generating homonduplex and heteroduplex oligonucleotides; and chain extension to generate double-stranded products); wherein it is known that PCR-amplified DNA fragments are denatured and re-annealed to give a mixture of four duplexes, two homoduplexes and two heteroduplexes in the heterozygote sample as evidenced by Kozlowski et al.; and wherein heteroduplex molecules have a mismatch in the double strand, causing a distortion in its usual confirmation, such that heteroduplexes are generated during polymerase chain reaction (PCR) of an heterozygous individual or by adding mutant and wild-type DNA in the same PCR reaction or by denaturing and renaturing a mixture of mutant and wild-type DNA, wherein homoduplex and heteroduplex bands can be resolved as evidenced by Zoller et al. Thus, Gascoyne et al. teach all of the limitations of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 102-105, 109-112, 120 and 128 is maintained under 35 U.S.C. 103(a) as being unpatentable over Gascoyne et al. (US Patent Application Publication No. 20030171325, published September 11, 2003) in view of Qiu et al. (BioTechniques, 2004, 36, 702-707) as evidenced by Kozlowski et al. (Nucleic Acids Research, 2001, 29(14), 1-13); and Zoller et al. (Biorad Laboratories, 2015, 1-2).
Regarding claims 102-105, 109-112, 120 and 128, Gascoyne et al. teach method for solid-phase oligonucleotide synthesis and forming long polynucleotides including synthesizing a sense oligonucleotide; synthesizing an anti-sense oligonucleotides, annealing the sense and anti-sense oligonucleotides to form double-stranded DNA (dsDNA), capping the ends of the dsDNA, cleaving the dsDNA, wherein cleavage occurs at or near a Watson-Crick base pair mismatch; and digesting uncapped dsDNA; and synthesizing a first proofread dsDNA; synthesizing a second proofread dsDNA; and ligating the first and second proofread dsDNA to form a long polynucleotide (Abstract). Gascoyne et al. teach solid-phase synthesis of polypeptides, wherein an initial nucleotide is attached to a suitable solid support material, and the use of DNA synthesizers that automatically sequentially add activated monomers to a growing chain that is linked to an insoluble support (interpreted as providing a first support comprising discrete features; and a plurality of single-stranded oligonucleotides having a predefined sequence; synthesizing a plurality of oligonucleotides; template-dependent synthesis; and subjecting to a chain extension reaction, claim 102a, 102c and 102d) (paragraphs [0028]). Gascoyne et al. teach that synthesis of a specific oligonucleotide can be done using a programmed series of reagent additions to accomplish the extension (interpreted as chain extension), with washing and deprotection steps as the product is extended; and that the ability to move droplets along arbitrarily chosen and crossing paths on a two-dimensional reaction surface eliminates the need for tubes and vials required in microfluidic adaptations of conventional channel-based fluidic designs (interpreted as moving droplets), wherein the use of dielectrophoresis (ECP) based programmable fluidic processor (PRP) allows for reconfigurable, channel-less fluid handling, enabling programmed, multiplexed and/or parallel microfluidic protocols to be executed, wherein a PFP can include an electrode array whose individual elements can be addressed with different electrical signals to generate dielectrophoretic or other manipulation forces that trap, repel, transport, or perform other manipulations upon packets of material (interpreted as synthesizing by chain extension; at least one droplet on a first feature; and a second support comprising an array of electrodes; moving the droplet by activating and deactivating the electrodes; same support; and arranged relative to one another, claims 102b-d and 103-105) (paragraphs [0029], lines 1-15; and [0104], lines 1-3). Gascoyne et al. that a fluid packet or particle can refer to a droplet or bubble of a liquid or gas, wherein the fluid packet or particle can refer to a droplet of water, reagent, solvent, solution sample, a particle or cell suspension, intermediate product, final reaction product, or an aqueous solution suspended in oil (interpreted as an emulsion, claim 128) (paragraph [0020], lines 6-13). Gascoyne et al. teach that the term “primer” encompasses any nucleic acid that is capable of priming the synthesis of a nascent nucleic acid in a template-dependent process, wherein primers are typically oligonucleotides that can be provided as double-stranded or single-stranded form (interpreted as template-dependent synthesis; and generating double stranded products of chain extension, claim 102d) (paragraph [0129], lines 6-13). Gascoyne et al. teach that a number of template-dependent processes are available to amplify the marker sequences present in a given template sample including polymerase chain reaction (PCR), ligase chain reaction (LCR), repair chemical cleavage mismatch (CCM) is described by the following steps: (i) PCR of normal DNA (interpreted as wild-type DNA) with two fluorescent primers and mutant DNA (interpreted as mutant DNA) with two biotinylated primers or fluorescent nucleotides and mutant DNA with fluorescent nucleotide and two biotinylated primers; (ii) denature and anneal PCR products in annealing buffer (interpreted as mutant and wild-type DNA in the same PCR reaction; denaturing and annealing; generating homonduplex and heteroduplex oligonucleotides; template-dependent synthesis; and chain extension to generate double-stranded products); (iii) add streptavidin-magnetic beads and hydroxylamine or potassium permanganate to product; (iv) incubate for 2 hours; (v) remove supernatant and re-suspend bead; (vi) incubate at 90oC; and (vii) snap chill and load on a denaturing gel (interpreted as at least one round of denaturing and annealing; mutant and wild-type DNA in the same PCR reaction; template-dependent synthesis; generating homonduplex and heteroduplex oligonucleotides; chain extension to generate double-stranded products; and exposing to condition promoting error reduction, claim 102) (paragraph [0057]); wherein it is known that PCR-amplified DNA fragments are denatured and re-annealed to give a mixture of four duplexes, two homoduplexes and two heteroduplexes in the heterozygote sample as evidenced by Kozlowski et al.; and wherein heteroduplex molecules have a mismatch in the double strand, causing a distortion in its usual confirmation, such that heteroduplexes are generated during polymerase chain reaction (PCR) of an heterozygous individual or by adding mutant and wild-type DNA in the same PCR reaction or by denaturing and renaturing a mixture of mutant and wild-type, wherein homoduplex and heteroduplex bands can be resolved as evidenced by Zoller et al. (pg. 1, col 1; first full paragraph, lines 5-13; and pg. 2, col 1, first full paragraph). Gascoyne et al. teach that after independently synthesizing short complementary oligos, the antisense sequence can be cleaved from the bead support and annealed with the sense sequence which is still attached to beads to provide dsDNA, wherein chemical cleavage of mismatch (CCM) chemistry or enzymatic cleavage of mismatch (ECM) methods can be used to cleave error-containing DNA (interpreted as exposing and removing error-containing duplexes), rendering it susceptible to enzymatic digestion by appropriate nuclease, such remaining errors in the DNA will result from fortuitous compensatory errors that maintain Watson-Crick base pairing in the complementary strands; and that since the optimized step-wise fidelity for single-strand phosphoramidite synthesis is  0.985, the step-wise probability of such compensatory errors in aired complementary strands is about 1 error per 18,000 (interpreted as denaturation and annealing to form duplex oligonucleotides; exposing the duplex to conditions promoting error reduction; mismatch endonucleases; and exposing and removing error-containing duplexes, claims 102e, 102f, 109 and 112) (paragraph [0082]). Gascoyne et al. teach that developments in the understanding of enzymatic mismatch recognition process has improved the sensitivity and specificity of the methods, and several enzymatic methods such as those as described by Tayler et al. can be used in error detection (paragraph [0062]). Gascoyne et al. teach that the DNA endonucleases can include T4 endonuclease V, and that a plant endonuclease CEL I with similar activity has been described (interpreted as mismatch endonuclease; CEL I and cleaves heteroduplexes, claims 109-111) (paragraphs [0063]; and [0065]). Gascoyne et al. teach that uracil glycosylase and photo-activated guanine modification reagent have been used to develop a cleavage method that produces T or G sequencing tracks, such that DNA synthesis by PCR requires the incorporation of a proportion of uracil bases in place of thymines, wherein these can be removed by uracil glycosylase and the abasic site is then cleaved by heat or enzymatic treatment (interpreted as selectively heating one or more discrete features, claim 120) (paragraph [0079]). Gascoyne et al. teach two ionization/desorption techniques including electrospray/ionspray (ES) mass spectrometry and matrix-assisted laser desorption/ionization (MALDI) as mass analyzers (interpreted as discrete features) (paragraphs [0145]-[0146]).
Gascoyne et al. do not specifically exemplify a surveyor endonuclease (instant claim 110).
Regarding claim 110, Qiu et al. teach a technology based on mismatch-specific DNA endonuclease from celery, Surveyor nuclease, which is a member of the CEL nuclease family of plant DNA endonucleases, wherein surveyor endonuclease cleaves with high specificity at the 3’ side of any mismatch site in both DNA strands, including all base substitutions and insertion/deletions up to at least 12 nucleotides, such that surveyor nuclease technology involves four steps: (i) PCR to amplify target DNA from both mutant and wild-type reference DNA (interpreted as mutant and wild-type DNA in the same PCR reaction); (ii) hybridization to form heteroduplexes between mutant and wild-type reference DNA (interpreted as forming heteroduplexes); (iii) treatment of annealed DNA with surveyor nuclease to cleave heteroduplexes; and (iv) analysis of digested DNA products using the detection/separation platform of choice; and that the technology is highly sensitive to detecting rare mutants present at as low as 1 in 32 copies, wherein the protocol can be performed in less than a day and is suitable for automated and high-throughput procedures (interpreted as mutant and wild-type DNA in the same PCR reaction; denaturing and annealing; generating homonduplex and heteroduplex oligonucleotides; chain extension to generate double-stranded products; exposing to conditions promoting error reduction; and surveyor endonuclease, claim 110) (Abstract). Qui et al. teach that CEL I nuclease has been used to scan large regions of bacterial genomic DNA for mutations and polymorphisms by cleaving DNA at the 3’ side of a mismatch site in both DNA strands (interpreted as double-stranded), wherein double-stranded cleavage products were fractionated by agarose gel electrophoresis and detected by Southern hybridization with labeled DNA (interpreted as double-stranded products of chain extension) (pg. 702, col 2, last full paragraph, lines 1-6). Qui et al. teach that control homoduplex was prepared by annealing one of the pair of amplified DNAs alone, such that when two different alleles are annealed in a 1:1 mixture, mismatch heteroduplexes are formed approximately 50% of the time (denaturing; annealing; forming homoduplexes and heteroduplexes; and exposing to conditions promoting error reduction) (pg. 703, col 1; last full paragraph; last seven lines).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view the benefits of using surveyor nuclease technology as exemplified by Qiu et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of solid-phase 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed June 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the combined references of Gascoyne and Qiu fail to teach denaturation and annealing of double stranded product of chain extension to form homoduplexes and heteroduplexes as claimed (Applicant Remarks, pg. 14, last full paragraph).
Regarding (a), please see the discussion supra regarding the Examiners response to Applicant’s arguments including with regard to the teachings of Gascoyne et al. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding Applicant’s assertion that Gascoyne and Qiu fail to teach denaturation and annealing of double stranded product of chain extension to form homoduplexes and heteroduplexes as claimed, the Examiner disagrees. In addition to Gascoyne et al. as discussed supra, Qui et al. teach that surveyor nuclease technology involves four steps: (i) PCR to amplify target DNA from both mutant and wild-type reference DNA (interpreted as mutant and wild-type DNA in the same PCR reaction); (ii) hybridization to form heteroduplexes between mutant and wild-type reference DNA (interpreted as forming homoduplexes and heteroduplexes); (iii) treatment of annealed DNA with surveyor nuclease to cleave heteroduplexes; and (iv) analysis of digested DNA products using the detection/separation platform of choice; and that the technology is highly sensitive to detecting rare mutants present at as low as 1 in 32 copies, wherein the protocol can be performed in less than a day and is suitable for automated and high-throughput procedures (interpreted as mutant and wild-type DNA in the same PCR reaction; denaturing and annealing; generating heteroduplex oligonucleotides; chain extension to generate double-stranded products; and surveyor endonuclease); that CEL I nuclease has been used to scan large regions of bacterial genomic DNA for mutations and polymorphisms by cleaving DNA at the 3’ side of a mismatch site in both DNA strands (interpreted as double-stranded), wherein double-stranded cleavage products were fractionated by agarose gel electrophoresis and detected by Southern hybridization with labeled DNA (interpreted as double stranded products of chain extension); and that control homoduplex was prepared by annealing one of the pair of amplified DNAs alone (interpreted as annealing), such that when two different alleles are annealed in a 1:1 mixture, mismatch heteroduplexes are formed approximately 50% of the time (interpreted as forming heteroduplexes); as well as, the use of denaturing separation platforms (denaturing; annealing; and forming homoduplexes and heteroduplexes). Thus, the combined references of Gascoyne et al. and Qiu et al. teach all of the limitations of the claims.

Conclusion
Claims 102-105, 109-112, 120 and 128 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639